Title: From George Washington to Frederick Frelinghuysen, 7 February 1781
From: Washington, George
To: Frelinghuysen, Frederick


                        
                            Sir
                            Head Quarters New Windsor Feby 7th 1781
                        
                        I am much obliged to you, for your favor of the 3d Inst. 
                        When the Commissioners reassemble on the 20th of Febry they will find the Jersey Troops removed to Morris,
                            which I flatter myself will facilitate the settlement, and answer several other very valuable purposes. With very great
                            regd & esteem I am Sir Yr Most Obed. Hble Servt

                    